Citation Nr: 1704115	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  10-42 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbar myositis.

2. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for generalized anxiety disorder, and if so, whether service connection is warranted.

3. Entitlement to service connection for an acquired psychiatric condition, to include depressive disorder.

4. Entitlement to service connection for bilateral lower extremity radiculopathy associated with lumbar myositis.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to September 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2009, April 2009, April 2011, and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Puerto Rico.  The February 2009 rating decision denied an increased rating for lumbar myositis.  The April 2009 rating decision denied reopening a claim for service connection for anxiety disorder.  The April 2011 rating decision denied service connection for depressive disorder.  The September 2012 rating decision denied service connection for bilateral lower extremity radiculopathy.

In a January 2017 correspondence to the Board the Veteran withdrew his request for a Board hearing.

While the Veteran has not separately filed a formal claim for TDIU, this matter has been raised as part of his claim for a higher rating for his lumbar myositis.  Specifically, in June 2009 the Veteran noted that in a May 2009 letter his private doctor opined that the Veteran is unemployable as a result of his service-connected lumbar myositis and secondary conditions.  Therefore, this matter is considered before the Board, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

In an August 2014 correspondence the Veteran indicated that he was pursuing an appeal in a claim for service connection for cervical strain.  The Veteran does not currently have a pending appeal on that issue and such issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

Also, the Veteran's electronic claims file includes a January 2016 notice of disagreement from the Veteran in which he expressed disagreement with an October 2015 clothing allowance denial.  The Veteran provided a copy of the October 2015 denial letter, but the Veteran's electronic claims file does not include any VA records with respect to this issue.  The Board refers the issue to the AOJ for appropriate action. 

The issues of entitlement to TDIU; entitlement to a rating in excess of 40 percent for lumbar myositis; and entitlement to service connection for an acquired psychiatric condition, to include anxiety disorder and depressive disorder, and bilateral lower extremity radiculopathy being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for anxiety disorder was previous denied by the RO in a decision dated February 1993 and by the Board in a decision dated December 1984.  The Veteran did not appeal the Board's decision

2. New evidence relating to an unestablished fact necessary to grant the Veteran's claim of entitlement to service connection for anxiety disorder has been submitted.



CONCLUSIONS OF LAW

1. The December 1984 Board decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1100 (2016). 

2. Evidence submitted to reopen the claim of entitlement to service connection for anxiety disorder is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he is entitled to service connection for an acquired psychiatric condition, to include anxiety disorder and depressive disorder, to include as secondary to his service-connected lumbar myositis.

A February 1983 rating decision denied service connection for a nervous condition secondary to the Veteran's service-connected back disability.  In December 1984 the Board denied service connection for an acquired psychiatric disorder, finding that an acquired psychiatric disorder was not present in service, schizophrenia did not manifest to a compensable degree within one year following service, and the Veteran's service-connected back disability did not cause his current acquired psychiatric disorder.

A September 1995 rating decision found no new and material evidence to reopen a claim for a neuropsychiatric disorder.  

An April 2009 rating decision found no new and material evidence to reopen a claim for service connection for generalized anxiety disorder and histrionic personality.

An April 2011 rating decision denied entitlement to service connection for depressive disorder.

Both the April 2009 and April 2011 rating decisions are on appeal.

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
	
New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

New claims that are based on distinctly and differently diagnosed diseases or injuries than a previously denied claim must be considered independently, despite similar symptoms.  Therefore, new and material evidence is not required in such cases.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding sensorineural hearing loss was distinct from conductive hearing loss).  In Velez v. Shinseki, 23 Vet. App. 199 (2009), the Court of Appeals for Veterans Claims looked to three factors to distinguish a new claim from a petition to reopen: 1) what symptoms were previously used in describing the prior claim, 2) what the medical evidence showed at the time of the prior denials, and 3) how broadly the RO adjudicated the scope of the prior claim.

As the original 1983 denial specifically adjudicated whether service connection was warranted for generalized anxiety disorder, which was diagnosed on VA examination in 1982, but did not discuss depressive disorder, not diagnosed until 2007, the Board finds that the Veteran's claim for service connection for depressive disorder is a new claim.  However, the Veteran's claim for service connection for anxiety disorder requires new and material evidence to reopen.

Evidence added to the record since the prior final denial includes a May 2009 opinion by the Veteran's private physician that the Veteran's severe major depression and anxiety disorder are related to his service-connected lumbar myositis.

Presumed credible, the new evidence supports secondary service connection.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for anxiety disorder.  On this basis, the issue of entitlement to service connection for anxiety disorder is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for anxiety disorder is reopened and, to that extent only, the appeal is granted.


REMAND

A November 2010 private psychological evaluation and VA treatment records from 2011 indicate that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.

The record reflects that SSA records were added to the Veteran's claims file prior to a June 2007 rating decision.  However, those records do not include a letter granting SSA disability benefits.  Therefore, the evidence suggests that there are additional SSA records subsequent to those added to the Veteran's claims file in 2007 that have not been obtained an associated with the Veteran's claims file.

When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2016); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  On remand, all SSA records, including all adjudications and the underlying records, must be associated with the Veteran's file. 

The Veteran should also be afforded VA examinations.  Concerning the psychiatric condition, the May 2009 private opinion did not provide a complete rationale and the June 2011 VA examiner concluded that he could not resolve the question as to etiology without resort to mere speculation.  The Court held in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record. Here, the examiner did not adequately explain the reason for why an opinion could not be rendered, nor is it evident based on a review of the record why speculation would be required.  Accordingly another examination is necessary.  

Concerning the lumbar myositis, the most recent VA examination was performed in April 2013.  Since the Veteran's 2013 VA examination, the Court of Appeals for Veterans' Claims (CAVC) has held "that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Correia v. McDonald, 28 Vet. App. 158 (2016).  The CAVC also stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59." Id. at 169-70.  The Board finds that a new examination should be obtained on remand that addresses the CAVC's directive. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a medical examination, it must ensure that the examination and opinions therein are adequate).

The Veteran has also indicated ongoing treatment at the VA; therefore his more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Obtain the Veteran's VA treatment records since August 2012.

3. Schedule the Veteran for a VA psychiatric examination. The examiner is requested to review the records and should specifically provide an opinion as to the following:

a) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current psychiatric condition is related to service.
b) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current psychiatric condition is related to the service-connected back disability.
c) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current psychiatric condition is aggravated by the service-connected back disability.

 The examiner is specifically asked to address the May 2009 private opinion. 

 All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his back disability. The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted. 

 Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the low back. The examiner should also note any flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups, or due to such factors as pain, pain on motion, weakness, incoordination, or fatigability. If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so. 

 The examiner should also opine as to the impact of the Veteran's orthopedic disabilities on his daily activities and identify any motion or activities that would be restricted and the degree to which that would occur. The examiner should also assess the current severity of the Veteran's radiculopathy, if any. A complete rationale for any opinions expressed is requested. 

5.  Provide appropriate Veterans Claims Assistance Act notice with respect to the claim for a TDIU.  Provide the Veteran an opportunity to furnish any additional information and/or evidence pertinent to the claim for a TDIU (if the Veteran does not wish to file such a claim, he may withdraw the claim in writing).

If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  

6. Thereafter, readjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


